Per Curiam,
The alleged errors of the court below are complained of in *500six several assignments. Four of them relate to rulings of the court and two of them to the evidence adduced before the court upon which the rulings were based. None of them are in accordance with our rules. Three allege that the court erred in “ allowing” certain claims and three of them that the court erred in “ holding” that the claims were properly proved, etc. It is needless to say, in view of what has been often and recently said, that such assignments are not sufficient under Rules 15 and 16. What were the rulings of the court under which the claims were allowed ? They are not set forth. How was the question, as to the competencj- of the evidence upon which the allowance was made, raised ? There does not seem to have been an exception anywhere to the admission of testimony and, if there had been, the offer, the objection and the admission are not referred to in any way in the assignments of error. It is impossible for us, therefore, to consider these assignments, without a manifest disregard of our rules, which are not arbitrary but necessary to enable us to intelligently examine and consider the alleged errors complained of.
The claims of the several claimants were reduced by reason of the fact that a part of each was barred by the statute of limitations and the claims were reduced accordingly by the court below. In view of this, the declaration of the court below in the opinion dismissing the exceptions to the adjudication made by Judge Penrose, “We are fully of opinion that there is no occasion for complaint ” may not be far from correct.
An interesting question in the case as to the validity of a contract to pay real estate expert witnesses for their attendance upon court might have been raised but, as no question of this kind or any other is properly presented by the assignments of error, they must all be disregarded.
The decree of the court below is affirmed and the appeal dismissed at the costs of the appellant.